                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CLINTON B. MACKEY,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:18-cv-00407-TWP-DLP
                                                     )
CORIZON HEALTH LLC,                                  )
WEXFORD HEALTH SOURCES, INC.,                        )
SAMUEL J. BYRD,                                      )
MARY A. CHAVEZ,                                      )
BARBRA RIGGS,                                        )
PAUL A. TALBOT, M.D.,                                )
                                                     )
                              Defendants.            )


  ENTRY DENYING AS UNNECESSARY MOTION FOR EXTENSION OF TIME,
GRANTING MOTION FOR LEAVE TO FILE AMENDED COMPLAINT, SCREENING
    AMENDED COMPLAINT, AND DIRECTING FURTHER PROCEEDINGS

       This action is before the Court for resolution of Plaintiff Clinton Mackey’s motion for an

extension of time to file an amended complaint, Dkt. 31, and his motion for leave to file an

amended complaint, Dkt. 32. In this Entry, the Court also screens Mr. Mackey’s amended

complaint pursuant to 28 U.S.C. § 1915A(b).

                                  I. Motion for Extension of Time

       Mr. Mackey’s motion for an extension of time to file an amended complaint, Dkt. [31], is

denied as unnecessary. Mr. Mackey moved for leave to file an amended complaint within the

time provided by the current pretrial schedule. See Dkts. 29, 32.

                       II. Motion for Leave to File Amended Complaint

       Mr. Mackey’s unopposed motion for leave to file an amended complaint, Dkt. [32], is

granted. The clerk is directed to redocket the proposed amended complaint, Dkt. 32-1, as the
amended complaint. This action shall proceed with the amended complaint as the operative

pleading in the action.

                                         III. Screening

       Mr. Mackey is an inmate currently confined at the Pendleton Correctional Facility (PCF).

Because Mr. Mackey is a “prisoner” as defined by 28 U.S.C. § 1915(h), this Court has an obligation

under 28 U.S.C. § 1915A(b) to screen the amended complaint before service on the defendants.

A.     Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss a complaint if it is frivolous or

malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether a complaint states a claim, the Court applies the

same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held “to a less stringent standard than formal pleadings drafted by

lawyers.” Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

B.     The Amended Complaint

       The original complaint asserted claims regarding Mr. Mackey’s treatment for urological

symptoms while confined at the Wabash Valley Correctional Facility (WVCF) and PCF between

August 2015 and February 2018. A thorough discussion of the claims and allegations presented in

the original complaint may be found in the Court’s original screening Entry, Dkt. 10.




                                                2
          The amended complaint alleges that Dr. Paul Talbot consciously disregarded and refused

to treat Mr. Mackey’s symptoms on multiple occasions between April and August 2018. See Dkt.

32-1 at ¶¶ 44–46. The amended complaint also adds as a defendant “John Doe Medical Regional

Director.” Mr. Mackey alleges that the Medical Regional Director refused to allow Mr. Mackey to

receive treatments that were recommended by Dr. Talbot and Dr. Mary Chavez. See id. at ¶¶ 39,

43.

C.        Claims That Shall Proceed

          The amended complaint includes allegations sufficient to add to the action a claim that Dr.

Talbot was deliberately indifferent to Mr. Mackey’s serious medical needs in violation of his

Eighth Amendment rights. Therefore, the action shall proceed with Eighth Amendment deliberate

indifference claims against Defendants Byrd, Chavez, Riggs, and Talbot; and Eighth Amendment

policy-or-practice claims against Corizon and Wexford.

          This summary of claims includes all viable claims identified by the Court. If Mr. Mackey

believes that additional claims were alleged in the complaint, but not identified by the Court, he shall

have through December 14, 2018, in which to identify those claims.

D.        Dismissal of Insufficient Claims

          Claims against John Doe Medical Regional Director are dismissed for failure to state a

claim upon which relief can be granted because “it is pointless to include [an] anonymous

defendant [ ] in federal court; this type of placeholder does not open the door to relation back under

Fed. R. Civ. P. 15, nor can it otherwise help the plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060

(7th Cir. 1997) (internal citations omitted). Suing “John Doe” defendants is generally disfavored

by the Seventh Circuit. If, through discovery, Mr. Mackey can learn the name of the Medical

Regional Director, he may seek leave to file an amended complaint that adds a claim against him

or her.


                                                   3
    IV. Summary of Claims and Actions, Issuance of Process, and Further Proceedings

          Mr. Mackey’s motion for an extension of time to file an amended complaint, Dkt. [31], is

denied as unnecessary. Mr. Mackey’s unopposed motion for leave to file an amended complaint,

Dkt. [32], is granted. The clerk is directed to redocket the proposed amended complaint, Dkt.

32-1, as the amended complaint. This action shall proceed with the amended complaint as the

operative pleading in the action.

          The action shall proceed with Eighth Amendment deliberate indifference claims against

Defendants Byrd, Chavez, Riggs, and Talbot; and Eighth Amendment policy-or-practice claims against

Corizon and Wexford. If Mr. Mackey believes that additional claims were alleged in the complaint,

but not identified by the Court, he shall have through December 14, 2018, in which to identify those

claims.

          Claims against John Doe Medical Regional Director are dismissed for failure to state a

claim upon which relief can be granted. If, through discovery, Mr. Mackey can learn the name

of the Medical Regional Director, he may seek leave to add a claim against him or her.

          The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

to Defendant Talbot in the manner specified by Federal Rule of Civil Procedure 4(d). Process shall

consist of the amended complaint, applicable forms (Notice of Lawsuit and Request for Waiver of

Service of Summons and Waiver of Service of Summons), and this Entry. The clerk is also

directed to update the docket to reflect that Dr. Talbot is now a defendant in the action.

          All the remaining defendants have already appeared in this action and will receive notice

of the amended complaint on the Court’s docket. Each defendant who has already appeared shall

have through November 30, 2018, to answer the amended complaint. After all defendants have

answered the amended complaint, the Court will issue an order concerning the schedule for further

proceedings.


                                                  4
       SO ORDERED.



       Date:    11/20/2018




Distribution:

CLINTON B. MACKEY
249602
PENDLETON – CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
dbitner@kkclegal.com

Jeb Adam Crandall
BLEEKE DILLON CRANDALL ATTORNEYS
jeb@bleekedilloncrandall.com

Paul A. Talbot, M.D.
Medical Professional
Pendleton Correctional Facility
4490 West Reformatory Road
Pendleton, IN 46064F




                                              5
